 ENGINEEREDBUILDING PRODUCTS, INC.649own choosing,to engage in concerted activities for the purposes of collectivebargaining or mutual aid or protection,or to refrain from any or all suchactivities,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT discourage membership in Local Union No. 445, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization of our employees,by discriminating againstthem in regard to their hire or tenure of employment,or any tenure of employ-ment, or any term or condition of employment.WE WILL make whole Henry Maier, Henry Miller, William Spain, MichaelCusato,Joseph Sanabria,William Brown,and Robert Simonson for any lossof pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming orremainingmembers ofany labororganization.CHANNEL MASTER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegionalOffice,Fourth Floor, The 120 Building, 120 Delaware Avenue, Buffalo, New York 14202,Telephone 842-3112.Engineered Building Products,Inc.andDistrictNo. 48,Interna-tional Associationof Machinistsand AerospaceWorkers, AFL-CIO.Ca<9e 30-CA-32d.January 5, 1967DECISION AND ORDEROn August 30, 1966, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a supporting brief. TheRespondent filed a brief in answer to the General Counsel's excep-tions and a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record162 NLRB No. 54. 650DECISIONS OF NATIONALLABOR RELATIONS BOARDin this case, and hereby adopts the findings,'conclusions,and recom-mendations of the Trial Examiner,except as noted.[The Board adopted the TrialExaminer'sRecommended Orderand hereby orders thatthe complaint herein be, and it hereby is,dismissed.]'In crediting the testimony of Plant Manager Scott, despite the General Counsel's at-tempt to impeach him by showing inconsistencies in his direct testimony and his prehearingaffidavit,the Trial Examiner stated:". .itappears from-the evidence that when his(Scott's]memory failed him he was prompted by the Board agent who was taking hisstatement"The record is devoid of any such evidence.While we accept the Trial Examiner'scredibility resolution,we disavow this statement Nor do we adopt his conclusion that aBoard agent must be cross-examined in order to use for impeachment purposes an affidavithe has previously takenWe agree with the Trial Examiner that the posting of the December 7 notice was not inthis case a violation of Section 8(a)(1). A different question would be presented had theGeneral Counsel proved a pattern of unfair labor practices,whether committed before orafter the posting of the notice.SeeCactus Petroleum Inc.,134 NLRB 1254,1261.We donot adopt the Trial Examiner's rationale that the legality of the Employer's conduct couldonly be affected by unfair labor practices committed before such posting occurred.In the absence of exceptions,we adoptpro formathe Trial Examiner's dismissal of thealleged violation of Section 8(a) (1) in the work assignment of employee Pechstein. Werely upon the failure of the General Counsel to prove this violation by a preponderanceof the evidence and do not pass upon the Trial Examiner's extended rationale as to thisincidentTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner William Seagle at Milwaukee, Wis-consin, on April 20, 21,and 22, 1966,on charges filed by the Union; 1a complaintissued by the Regional Director on March 11,1966, alleging violations of Sec-tion 8(a)(1), (3), and(5) of the Act; and the answer filed by the Respondenton March 18, 1966, denying the commission of any unfair labor practices.Upon the record made at the hearing,the posthearing briefs filed by counselfor the General Counsel and for the Respondent,and in view of my observationof the demeanor of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent,Engineered Building Products,Inc. (hereinafter sometimesreferred to as EBP),isaWisconsin corporation which has been engaged sinceJuly 1964 in the manufacture of prime aluminum windows at its plant in Sussex,Wisconsin.The aluminum windows are made to order on a bid basis for variouspublic buildings,hospitals, and school dormitories.Consequently,no inventory ofaluminum windows is maintained for dealers,and the windows have been manu-factured and shipped out to particular construction sites as they have been requiredby the construction program at that site.Another reason for not maintaining aninventory has been that the storage facilities at the EBP plant have been verylimited.An addition to the plant is now being constructed,however,and, when ithas been completed,greater storage facilities should be available.During the past year,which is a representative period,theRespondent soldand shipped in interstate commerce to points,outside of the State of Wisconsinproductsvaluedin excess of $50,000.The Respondent admits that it is, and has been, an employer,as defined inSection 2(2) of the Act, engaged in commerce and in operations affecting com-merce as defined in Section 2(6) and(7) of the Act,and I so find.i Theoriginal charge was filed on December 20, 1965,the first amended charge was filedon January5, 1966,and the second amended charge was filed on January11, 1966. ENGINEEREDBUILDING PRODUCTS, INC.II.THE LABOR ORGANIZATION INVOLVED651DistrictNo. 48, International Association of Machinists and Aerospace Workers,AFL-CIO (hereinafter referred to as the IAM or as the Union),is a labor orga-nization which has succeeded in organizing the employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's organizing campaign and the certification of the UnionThe Union's organizing campaign commenced toward the end of the month ofNovember 1965. It seems that at that time David Esser, one of the EBP employees,obtained authorization cards from the Union, and between November 29 andDecember 2, 1965, he succeeded in inducing 21 of the EBP employees to sign suchcards.All of these signatures were obtained by Esser in the EBP plant,except inthe case of two of the employees whose signatures were obtained at the IAM labortemple in Waukesha, Wisconsin. The employees also attended a number of meet-ings at the labor temple in November and December. At the union meeting held onSaturday,December 11, 1965,the employees elected a committee whose memberswere David Esser,Roland Zillmer,and George Matson,and union buttons weredistributed to the employees who were present at the meeting,some of whom inturn distributed such buttons to the other union employees,and, commencing thefollowing Monday morning, December 13, virtually all the employees were wearingtheir union buttons while they were at work in the plant.The rank-and-file employ-ees wore union buttons, which were an inch in diameter and bore the letters IAMin white on a blue background,, while the committee members wore larger buttons,which were an inch and a half in diameter and bore in white and blue letteringon a red background the words "IA of M Committee Member."Under dates of December 2, 1965, Allan Johns, the business agent of the Union,addressed a letter to the Respondent in which he claimed to represent a majorityof its production and maintenance employees,and in which he requested recognitionas their bargaining representative. This letter was received by the Respondent onDecember 3, 1965, and under date of December 7, 1965, Robert Kauffman, itsmanager, replied to the letter, and declined to recognize the Union on the groundthat he doubted that a majority of the EBP employees had in fact selected theUnion as their bargaining representative. On December 7, 1965, Kauffman also hadposted on the plant bulletin board under his signature a notice reading as follows:ALL EMPLOYEES:We have been contacted by a Union Organizer relative to the Unionization ofour shop.Mr. Val Schnable and Don Scott 2 are available to all employees for discussionof any grievances they might have, so there is no apparent reason for the exist-ence of a Union in the shop.We do not feel that a Union can be of benefit here, since every employee hasthe right to negotiate for himself at any time. Thank you.Having been unable to obtain recognition, the Union, under date of December 9,1965, filed a representation petition (Case 30-RC-367), and as a result a consentelectionwas arranged and held on December 29, 1965. Although the number ofeligible voters in the election was approximately 25, only 18 of them voted in theelection. Four of the ballots were challenged. As 14 ballots were cast in favor ofthe Union and none were cast against it, however, there was no need to determinethe validity of the challenges, and on January 7, 1966, the Union was certified asthe collective-bargaining representative of all the production and maintenanceemployees of the Respondent, excluding, however, office clerical employees, profes-sional employees, supervisors, and guards as defined in the Act. Subsequent to thecertification, the Respondent entered into collective-bargaining negotiations with the2Val R Schnabl is the president of the Respondent and Donald P. Scott is its plantmanager With Kauffman, they constituted the top managerial hierarchy of the RespondentThere were also at this time, however, three foremen, Paul Spiegelhoff, Richard McGuire,and Roland ("Pedro") Zillmer The last named did not become foreman until the week ofDecember 13. Prior to his promotion to the foremanship, lie had signed a union authoriza-tion card-on December 1, 1965. McGuire is no longer employed by the Respondent 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion,and eventually entered into a collective-bargaining agreement with it. Theagreement is dated April 1, 1966.B. Theissuesand a general view of the evidenceThe Respondent is charged with the independent violation of Section 8(a)(1)of the Actin posting the notice of December 7, inviting the employees to discusswith managment any grievances that they might have. In addition,the Respondentis chargedwiththe commission of almost a dozen additional unfair labor practicesconsisting of the discriminatory layoffs or discharges of employees,or other formsof discrimination with respect to the tenure of their employment.The layoffsinclude a layoff of the whole day shift on December 15, and the layoff of thewhole night shift on December 17. 'All of these acts are charged as violations ofSection' 8(a) (3) 'and(1) ' of'-theAct but the layoffs of the employees,and, analleged increase in production quotas are also 'charged as violations of Section8(a) (5) of the Act on the ground that they were instituted unilaterally withoutbargaining with'theUnion.The unfair 'labor practices are alleged to have 'beencommitted between December 13, 1965, and January 3, 1966,and would thusextend beyond the date of the election on December 29, 1965, when it became"known that the 'Union had prevailed.Counsel for the General Counsel draws a picture of the Respondent's executivesin which'they"are represented as determined and aggressive violators of the Act whowe'r'e not deterred from the commission of the'grossest unfair labor'practices. Ifthe whole case'of the General Counsel 'is acdepted,the Respondent's executive's canbe said indeed'to have conducted a veritable'reignof terror,involving,in one wayor another,the, layoff or' discharge of virtually every employee in the small EBPplant.Now, it is undbubtedlyl-true that when the 'Respondent'sexecutiveswerefaced with the prospect'bf'h'aving'to` deal with a union,'they did not relish the idea.This' issmanifestalone from the admitted fact that within a few days after thereceipt by them of the Union's request for recognition they had posted the noticeof December 7, stating their preference for individual bargaining with their employ-ees.But it is also an undoubted fact that after the certification of the Union theyentered into negotiations with the Union and soon established amicable relationswith it. Indeed they now protest that they realized all along the value of the unionlabel because their windows are installed at construction sites where the othercrafts are union members.This can be taken onlycum grano salis.Nevertheless,the ultimate conversation cannot be entirely dismissed in considering their prioractions.Counsel for the General Counsel seems to rely altogether too heavily on whatmay be described as the union button theory of unfair labor practices.He attemptsto relate all the alleged unfair labor practices to what he calls a "cloud"of unionbuttons.Now,it is perfectly true that virtually all the employees wore union but-tons to work after the union meeting of December 11, 1965, and that the allegeddiscriminatory actions all occurred after the employees had begun to wear them.But this does not necessarily establish a direct relationship of cause and effect. Ithas been said that there is safety in numbers,and it can no less correctly be saidthat when virtually every employee is wearing a union button the danger to eachof them is greatly lessened. Unless an employer is willing to shut down his shop,it is unlikely that any other measures he may take will prove successful. Certainly,such measures would have to be of the sternest character.One would expect thatthe employer would at least attempt to get rid of the employee who was primarilyresponsible for creating the union situation.But it is an anomalous feature of the present case that the employee who fallsin this category escaped almost unscathed.Davis Esser who signed up all theemployees inside the plant,and who was virtually the unofficial union steward, isnot one of the alleged individual discriminatees.He was involved with nine otheremployees in the brief, 4-hour layoff of the day shift on December 15 but thisalleged act of discrimination could not have been particularly aimed at him. Whilethere is no direct evidence that the Respondent'smanagerial hierarchy was awareof the nature and extent of his union activities until he had begun wearing hiscommitteeman button on December 13, it is difficult to believe that his unionactivities escaped notice entirely inside a plant as small as the EBP plant. Anotheranomalous feature of the present case is, moreover,the promotion of RolandZillmer to a foremanship the very week after he had been elected a member of theunion employee committee of three members.In testifying about the wearing ofthe union buttons in the plant after the meeting of December 11, Esser made quite ENGINEERED BUILDING'PRODUCTS, INC.653a point of mentioning that Zillmer did not wear his union button in the plant,although practically every other employee was doing so. But, when virtually everyemployee was wearing a union button in the plant, it would have been difficult forthe Respondent's supervisors to notice the lone maverick whose working clothesremained unadorned. In any event, Zillmer's prominence in the Union does notseem in any way to have affected his chances for promotion, which occurred duringtheweek of December 13, notwithstanding his prior union activities. It wouldseem, moreover, that Zillmer had been in training for the foremanship during themonth of December.In his treatment of the layoffs in the present case, counsel for the General Coun-sel also seemsto overlook the rather peculiar features of the Respondent's opera-tionswhich would affect employment in the plant. He relies heavily on the factthat the busy season in the plant extended from November through the followingFebruary or March, and also on the subsidiary fact that the Respondent instituteda second or night shift on November 15, 1965. The existence of a busy season isnot however, in general, incompatible with peaks and depressions in employment.In the case of the operation of the EBP plant, there was a special factor that couldproduce layoffs even during the busy season. These factors were the necessity ofsynchronizing the construction and delivery of the windows manufactured by theRespondent with the pace of construction at the sites where they were to beinstalled, and the lack of any considerable storage space in the EBP plant. Clearly,these two factors could lead to layoffs even during the busy season, notwithstandingthe putting on of the second shift. The employees working during the second shiftwere moreover, part-time employees 3 who were recruited to a large extent amonghigh school students, and who, as the record indicates not infrequently absentedthemselves from work, and who, thus, so to speak, laid- themselves off. Instead,employment in the EBP plant, which had not been operating long enough to haveacquired a steady complement of employees,4seemsto 'have been for very briefperiods and to have involved considerable turnover- of employees. This was par-ticularly true of the night-shift employees who were hired for brief periods asneeded. Even the tenure of the so-called permanent employees on the regular dayshift was measured in months rather than years. There had been a night shift priorto the one created in November 1965, but this shift had been discontinued entirelyinFebruary 1966. The oldest employee appears to have beenEsser,and he hadbeen hired on August 1; 1964, which would make his tenure less than 2 years atthe time the union drive commenced.In these circumstances,the usualfactors ofskill and seniority, which are importantin consideringwhether discrimination isinvolved in a layoff, are very difficult to apply. It is not clear, moreover, to whatextent they were recognized in the EBP plant, which had never before been orga-nized. It wouldseemto be particularly hopeless to apply rules of seniority toemployees who came and went so often. In view of their brief tenure, it is alsonot possible to give much weight to their evidence concerning plant practices.Counsel for the General Counsel has also selected as his villain Donald Scott,theRespondent's plant manager, who was its principal witness. Val R. Schnabl,the Respondent's president, was called as a witness but he testified only with respectto various of its personnel and statistical records. Similarly, Robert Kauffman, theRespondent's general and sales manager, although called as a witness, testifiedprimarily with respect to the technology involved in the Respondent's operations.This left almost the whole burden of explaining the Respondent's actionsto Scott,5who was quite unequal to the task. Not only did he stand lowest in the top mana-gerial hierarchy of the Respondent but he was very new in his job. He had been apart-time employee in the EBP plant before he was appointed plant manager onJanuary 20, 1965, and he was still struggling with the demands of his job at thetimethe unioncampaignbegan. He also struck me as a person who had so singularlywretched a memory that he could not recalland explain actions inwhich he hadbeen involved only a few weeks,let alone afew months, previously. Thus his testi-mony contains errors andinconsistencies and counselfor the GeneralCounsel hasseized on them to attack Scott as wholly lacking in credibility.But the basis for3 The hours of the second shift employees were noimally from 5 to 9 p m but some ofthem worked even fewer hours4The Respondent began manufacturing its aluminum windows in its own plant in 1902but this plant was located inWestMilwaukee The present plant in Sussex did not com-inence operations until July 1964.5The only other witness for the Respondent with respect to the alleged unfair labor prac-tices was Richard McGuire,the foreman on the night shift 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis attack, apart from the errors and inconsistencies, would seem to be either thatcounsel for the General Counsel prefers to believe his own witnesses about every-thing rather than to believe Scott, or that his semantics and Scott's do notcoincide .6There are, to be sure, elements in Scott's testimony that would seem to furnishsome justification for doubts. Scott testified that, although he was aware that aunion was attempting to organize the plant, he did not know the name of this union,and thus attached no significance to the IAM buttons which were being worn bythe employees. I myself expressed some surprise when Scott first gave this testi-mony. But further reflection has convinced me that the testimony is not necessarilyincredible.The Union's letter in which recognition had been requested had beenaddressed to the attention of Schnabl, and the reply to the letter had been preparedby Kauffman, who had also signed the notice of December 7 to the employees inwhich, moreover, no union is specifically mentioned. It is quite possible that neitherSchnabl nor Kauffman told Scott at this time that the union involved was the IAM.Furthermore, there is nothing to show that Scott, who appears to have been aneophyte both in the EBP plant and in the industry, and who had had no priorunion experience, must necessarily have known what IAM stood for. Plausibilityis lent indeed to Scott's denial that he understood the significance of these lettersby virtue of the fact that the many students who were employed by the Respondentwere accustomed to wear all kinds of pins and buttons. Scott would have under-mined his credibility if he had also maintained that he did not realize that the com-mitteeman button was a union button but he readily admitted this. In any event,even if Scott lied about his knowledge of the significance of the IAM buttons, forfear that any admission would be incriminating, it would not necessarily destroy hiscredit as a witness in other respects, forfalsusin unoisnot necessarilyfalsus inomnibus.Scott struck me as the victim of his own obviously wretched memoryrather than as a deliberate deceiver.Counsel for the General Counsel also seeks to impeach Scott as a witness on theground of alleged inconsistencies between his testimony and statements made byhim in his prehearing affidavit. But this affidavit is dated January 25, 1966, andthus covers events which occurred almost entirely more than a month prior to thisdate.With his poor memory, Scott was unable to recall or explain many of theevents about which he was being questioned, and it appears from the evidence thatwhen his memory failed him he was prompted by the Board agent who was takinghis statement. The latter was able to do the prompting on the basis of his ownexamination of the Respondent's records, which, there is considerable reason tothink,were themselves not fully trustworthy. In any event, it is clear that Scottmerely acceded to whatever the Board agent suggested to him, without individuallychecking the correctness of the suggestions. Since the Board agent was not called asa witness and was not, therefore, subjected to cross-examination, I do not attachmuch importance to Scott's alleged inconsistencies, and I do not discredit him as awitness on the ground of these alleged inconsistencies.C. The alleged individual unfair labor practices1.The posting of the notice of December 7The notice posted on the plant bulletin board under the signature of Kauffman—the plant manager, in which the employees were invited to present any grievanceswhich they might have, remained posted for about a week. It is clear that no suchnotice had ever been posted previously, although the grievances of some individualemployees had sometimes been considered, and that the posting of the notice wasoccasioned by the Union's request for recognition. Counsel for the General Counselseems to concede that the notice in itself would not constitute a violation of Sec-tion 8(a) (1) of the Act. It would seem that in the notice Kauffman did no morethan to state the Respondent's preference for individual bargaining with its employ-ees.Certainly, he did not warn the employees that the Respondent would nottolerate a union in the plant, or suggest to them that they form their own labor8 Thus, counsel cites the fact that in testifying about the hiring of the night shift onNovember 15, 1965, Scott first testified that he told the applicants that the employmentwould be temporary but later testified that he told them that he did not know how longthe work would last. This would seem to be a pretty good definition of a temporary job.In fact many of the applicants knew perfectly what Scott meant, since they were merely-being rehired. ENGINEEREDBUILDING PRODUCTS, INC.655organization.Counsel for the General Counsel argues only that when the noticeisconstrued,as it should be, in the context of the Respondent's other violations,itmust be held to be a violation of Section 8(a)(1) of the Act. As an abstractproposition, this seems to have some support in Board precedent .7 The difficulty isthat I do not find that the Respondent committed these other unfair labor practices.But even if I could reach such a conclusion, I could find no violation, since theunfair labor practices would have been committed subsequent to the posting of thenotice.2.The discharge of Jon De Caluwe on December 13, 1965Jon De Caluwe, an employee of the Respondent, who is presently in the Navy,worked for the Respondent from March to December 13, 1965, when he was dis-charged by Scott. De Caluwe's job was to assemble sash and frames but he alsodrove a light truck, and performed numerous odd jobs. Indeed, in his own words,"he did everything." On Thursday, December 9, he worked on the addition to theEBP plant under a carpenter, who is identified only as Jerry, and for whom heoperated a jackhammer. De Caluwe also operated the jackhammer on Friday,December 10. When he came to work on Monday, December 13, Scott told himthat the jackhammer was not yet ready, and that he should work in themeantimeon "vinylling,"which involved putting plastic strips on vinyl around panes of glassthat would go into the sash of the window. The panes of glass, which measuredapproximately 30 by 36 inches and which were stored in pallets, had to be liftedfrom the pallets on to a cart before the vinyl could be put around the glass. DeCaluwe continued to vinyl until about 10 a.m. when Scott instructed him to go backto work on the jackhammer. De Caluwe refused to do so, however, and Scott dis-charged him.The evidence of De Caluwe and Scott are utterly conflicting with respect to thecircumstances that led to the former'sdischarge.According to the testimony ofDe Caluwe, his hands had become so swollen and sore as a result of his workingon the jackhammer on the previous Thursday and Friday that he could not bendhis fingers all the way, and his flesh protruded from the I.D. chain he wore aroundhiswrist, as well as from his finger ring. When Scott asked him to work on thejackhammer, he told the latter that his hands had become too swollen to do so,and, to prove it, showed Scott his hands. Scott first told him to go home for therest of the day but then called him and Paul Spiegelhoff, his foreman, into hisoffice, and instructed the latter to discharge him for refusing to do the work towhich he had been assigned. He then went over and asked Davis Esser to tell himwhom he could see at the union hall about his discharge.But Scott and Spiegelhoffstarted yelling at him to get out of the shop. So, leaving his lunch behind him, hegrabbed his jacket and ran out.But he first went home in order to change intofresh clothes, and he did not arrive at the union hall until 1 or 2 p.m. While he wasat the union hall, he showed his hands to Allan Johns and Leon De Broux, two ofthe union representatives.According to the testimony of Scott, however, De Caluwe did not show himhis hands or say anything to him about the condition of his hands when he wasordered to go back to work on the jackhammer. He simply refused to do so, declar-ing that he had not been hired to do outside construction work, and couching hisrefusal in language so obscene that Scott would not repeat it in the hearing room.To corroborate the testimony of De Caluwe, counsel for the General Counseloffered the testimony of two witnesses, Francis Shaw, a fellow employee, who tookthe place of Roland Zillmer on the union committee when the latter became a fore-man, and Leon De Broux, one of the two union representatives, who were at theunion hall when De Caluwe went there to seek their advice. Shaw testified that hewas standing outside Scott's office and that he overheard De Caluwe telling Scottthat he hadsorehands and he couldn't work on the airhammer. De Broux testifiedthat when, upon his arrival at the union hall, De Caluwe reported that he had beenfired, and he had asked the latter what he had been fired for, De Caluwe -showedhim his hands, which were so swollen that the skin was sticking through the linksof his I. D. chain and his ring finger.Although Allan Johns was present when De Caluwe showed his hands to DeBroux, the former, although called as a witness by counsel for the General Counsel,was not questioned about the condition of De Caluwe's hands. Although Spiegel-hoff had been called into Scott's office to pay off De Caluwe, Spiegelhoff was not7 See, for instance,Cactus Petroleum,Inc,134 NLRB 1254 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled as a witness by the Respondent.-Actually there is nothing to show, how-ever, that he had an opportunity to observe the condition of De Caluwe'a hands.Indeed, De Caluwe himself testified that at the time of this discharge he showedhis hands only to Scott. As De Caluwe testified:Q. Did you show your hands to Mr. Scott at the time?A. Yes, sir. I did.Q. Did you show your hands to anyone else at that time?A. No, sir, I didn't because there was no one else present.Counsel for the General Counsel argues on a variety of grounds that the dis-charge of De Caluwe must be regarded as related to the union situation, and,hence, as discriminatory. He emphasizes the timing of the discharge, which, hedeclaresmust make it highly suspect. But De Caluwe, while he wore his unionbutton to work, was no different in this respect than the other employees. He wasnot a particularly prominent union adherent, and there is nothing in the timingof his discharge that is particularly significant. It occurred at least 10 days afterthe Respondent had been notified of the Union's claim to recognition, and at least3weeks after the union campaign had been launched. Counsel for the GeneralCounsel also dwells upon the hostility which Scott, as well as Spiegelhoff, showedtoward De Caluwe when, after his discharge,, they yelled at him, and ordered himout of the plant. But if, in fact, De Caluwe had been cursing at Scott obscenely,they would have good reason for yelling at him and ordering him out of theplant, and the issue, so far as this is concerned, is one of credibility. Finally,counsel for the General Counsel makes much of the fact that in his prehearingaffidavit Scott had-indicated that when on Thursday, December 9, De Caluwe hadbeen put to work on the jackhammer the latter had remarked that he was happy todo outside work for. a change. But such, a remark would not necessarily establishthatDe Caluwe could not have been insubordinate by the the following Monday.After 2 days on the jackhammer, he could well have decided that he had hadenough of it, even if his hands were neither sore nor swollen.I do not credit the exaggerated testimony of the General Counsel'switnesses asto the condition of De Caluwe'shands but the more important issue,as I see it,isnot whether his hands were in fact as sore or swollen as he claimed them to bebut whether he showed his hands to Scott when he refused to go back to workon the jackhammer.As to this,Imust credit the denial of Scott.While my resolu-tion of the credibility issue rests primarily on the demeanor of the witnesses, itisalso buttressed by a number of circumstances which,while not conclusive indi-cations of the truth of Scott's version of the events leading to the discharge ofDe Caluwe, tend to support it.There is one point on which the testimony of De' Caluwe and Scottis inperfectagreement,and this has to do with what the latter told the former when hethe jackhammer was not ready yet, and that he should in the meantime go onvinyling. If De Caluwe's hands were still sore, or swollen, despite his opportunityto rest them during the weekend, why did he not tell Scott then and there thatthe condition of his hands would not permit-him to work on the jackhammer atany time that day? Actually he said nothing until he had been told 2 hours laterto resume work on the jackhammer. Indeed, if his hands were in the conditionwhich he claimed them to be, the question might well be raised why he hadreported for work at all? Moreover, this leads naturally to an even more importantquestion: if his hands were as sore or swollen as he claimed them to be could hereally have worked even on vinyling that day? Having witnessed at the hearingan actual demonstration of this art, I am very much inclined to doubt it. Vinylingis itself heavy work, certainly when performed on large windows and while thewindow glass could, possibly, be lifted with the palms of the hands, there wouldbe danger of cutting them in lifting the glass. The application of the vinyl wouldrequire,moreover,the use of the fingers,which according to De Caluwe; he couldhardly bend. There was some'dispute at the hearing as to whether De Caluwe wasapplying cut or uncut vinyl on December 13. De Caluwe's testimony was that hewas using uncut vinyl,which came in a roll,and which required the operator tomake his own comers by cutting the vinyl with pruning shears. If indeed he useduncut vinyl, this would only have increased the difficulty of his task.As for theyelling which occurred after De Caluwe's discharge, -ifDe Caluwe never swore atScott at all, it would be difficult to understand why Scott became so angry thathe could hardly bear to have him in the plant. Scott did not impress me as aloudspoken and violent man, given to sudden and inexplicable rages. Indeed at ENGINEEREDBUILDING PRODUCTS, INC.657the hearing he spoke hardly above a whisper, and had constantly to be remindedto speak louder. Of course, a supervisor's anger has often been due to unionanimus but it would not constitute a tenable explanation in the present case. Thereisno evidence in the present case that in the period of 10 days during which theEBP managerial hierarchy had undoubtedly known about the union campaign therewere any threats of reprisal, promises of benefits, or interrogations of employees.It is hard to believe that the sight of De Caluwe's union button would put Scottinto a towering rage, especially when virtually every other employee was alsowearing a union button. Finally, there is the fact that De Caluwe himself testifiedthat he did not show the condition of his hands to either Spiegelhoff or Esser.While De Caluwe's failure to show his hands to Spiegelhoff would be readilyunderstandable, his failure to show his hands to Esser is inexplicable, for he hadample opportunity to do so before Scott and Spiegelhoff began to yell at him.Although Esser was approached by De Caluwe immediately after his discharge,and he was a witness at the hearing, he was not called upon to testified withrespect to any of the circumstances of De Caluwe's discharge. As for Shaw, hewas not only outside of Scott's office when De Caluwe was discharged but hewas standing at a distance of about 25 feet. At this distance, it is most improbablethat he could have overheard their conversation. De Caluwe did not show hishands to Shaw, moreover, although the latter was outside of Scott's office, inthe immediate vicinity.De Caluwe himself admitted that during the brief period of his employment byEBP there had been complaints about his work. I must conclude that on Decem-ber 13 he only furnished another just cause for complaint which led to his discharge.3.The layoff of the day shift on December 15About 10a.m. on December 15, 1965, Scott posted a notice on the plant bulle-tin board under his signature reading as follows:TO ALL EMPLOYEES 1ST SHIFTBECAUSE OF A LACK OF COMPONENT PARTS WHICH AREON ORDER BUT NOT RECEIVED AS OF YET WE ARE FORCED TODISCONTINUE PRODUCTION THIS AFTERNOON YOU ARE TOREPORT TO WORK AT YOUR REGULAR STATING (SIC) TIME INTHE MORNING WE WILL TRY TO GET MATERIAL AS SOON ASPOSSIBLETO RESUME A NORMAL PRODUCTION RATEWE REGRET THIS NOTICE FOR FURTHER NOTICE'S (SIC)PLEASE READ THIS BULLETIN BOARD.By way of postscript,the notice also includeda "NOTE"reading as follows:SOME PEOPLE WILL BE NOTIFIED TO REMAINWHERE THERE(SIC) JOB'S (SIC)CAN BE CONTINUED.The day-shift employees were all laid off at noon,and came backto work thefollowingmorning. They were thus laid off for only 4 hours.Despite the note,whichseemed to indicate that some of the employees might be asked to remainatwork that afternoon, the wholeday shiftwas laid off. On December 15 theday shift consisted of 10 employees whose names were Michael Davis, FrancisShaw, James Ramsey, Bryon Kriescher,Frank Zygmunt,PeregrinRieger,CarlPechstein,David Esser,Jeffrey Parrott, and George Matson.Withthe exceptionof Kriescher,all10 of these employees had signed union authorization cards.Itwill be noted that Scott did not specify in his posted notice what parts werelacking. In his prehearing affidavit,Scott stated, however, that"the company wasshort onsashparts"but was in hopes of "gettingsomeparts" (emphasis supplied).He also explained in the same affidavit that"the Company had a back log onframes and therefore we couldn't keep the men just working on the frames." Calledas a witness by counsel for the General Counsel,Scott testified in response to aleading question that the shortage of sash parts consisted of "Knurled Knobs togo into the lock bolts on the sash."However,Scott further testified that in orderto keep the employees working, if possible,he went on a search for parts theafternoon of December 15, and returned to the plant with about 400 adjusta-sillswhichhe hadobtained, and which enabled him to supply work for the secondshift employees on the frames when they reported for work the evening of Decem-ber 15.Having given them no prior notice of a layoff, Scott felt bound, heexplained,to provide them with some work. McGuire also testified that when264-04 7-67-vol 162-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDScott returned to the plant that evening he also had a small box of knurled knobsabout which Scott himself had apparently forgotten by the time of the hearing.The supply of knurled knobs which had previously been ordered did not actuallyarrive untilDecember 21. But Scott explained that during the 3 working daysbetween December 16 and 21, some work was done on both sash and frames,despite the lack of the knurled knobs because it was possible,apparently,to workaround this problem-by installing the knobs in the bolts afterward.Moreover, theywere actually ahead of the installation of their windows on the Illinois jobs onwhich they were working at the time, and were only trying to keep the men atwork.Counsel for the General Counsel finds all this incomprehensible,and considersthe layoff of December15 todefy logical-explanation.Perhaps what happened wasnot entirely logical but, then, human beings do not always behave according tothe strict rules of logic.Scott could have perhaps kept some of the employeesworking on sash as he did the following week, although he was lacking in knurledknobs. But actually this was only part of this problem,since he did not need atthemoment either sash or frames,neither ofwhich were producedin great quan-tities during these days.5Just how to handle the situation the afternoon of Decem-ber 15 was a matter of judgment which was not necessarily motivated by anti-union considerations.Proceeding rather illogically himself, counsel for the General Counsel com-plains both of the layoff of the day-shift employees on December 15, and of thefailure to lay off the night shift on December 15, and pretends to be wholly unableto comprehend how Scott could instruct the day-shift employees to come backthe following morning without being certain that the parts shortage would be allevi-ated. If Scott's purpose were to intimidate the employeesby layingthem off inorder to discourage their union activities,itwould certainly have been more logicalfor him to have laid off both the day-shift employees and the night-shift employ-ees, and to have refrained from telling the day-shift employees to report to workthe following morning. Both day-shift and night-shift employees were wearingtheir union buttons; in fact the wearing of the union buttons was more completeon the night shift than on the day shift. As a matter of fact, it is perfectly easyto understand how Scott could have told the day-shift employees to report towork the following morning although he may not have been absolutely certainthat the parts he needed would then be available.Afterallmen live on hopesand expectations as well as on certainties,and the employees could have beensent home if the expectations were not realized.In general,the basic difficulty would seem to be that counsel for the GeneralCounsel seems to treat a layoff of 4 hours as if it had been a layoff of 4 months.A layoff of 4 hours would seem to be a mere pinprick,and experience teachesthat employers bent on committing unfair labor practices do not generally con-fine themselves to pinpricks.The postscript to Scott'sDecember 15 notice indi-cates that he was trying to keep as many employees working as he possibly could.If so,what happened was unplanned,and advance planning would necessarily beinvolved in a discriminatory layoff. I therefore credit Scott's explanations of thisminor event.4.The discharge of George Matson on December 16George Matson, who worked on the day shift, has already been mentioned asa member of the union employee committee. As such, he was given a committee-man button and he wore it while working at the plant. Shortly after he began$Respondent's Exhibit 10 shows the daily production of window frames and sash tohave been as followsDateNumber ofNumber ofDateNumber ofNumber offramessashframessashDec. 15-----------19---------------37Dec 20---------36---------------62Dec 16 -----------116--------------67Dec 21_ ---------7 (m 2 hours)_ __0Dec. 17-----------55---------------70The same exhibit, which covers the period from December 1 to 24, inclusive, shows figuresas high as116 for frames and 219 for sash. ENGINEERED BUILDING PRODUCTS, INC.659wearing the button, he encountered Schnabl, the Respondent's president, at theeast doorway of the plant, while he was engaged in loading a truck. Schnablpointed to Matson's union button and remarked: "Oh, you're one of those, anda committeeman, too?" Schnabl added "I wish you luck," and to this Matsonreplied: "I'll probably need it."On December 16, 1965, Matson was discharged. Two or three days previouslyhe had been assigned to punch notches for the bolt assembly in the frame barsof unusually long windows. It is admitted that Matson punched the notches onthewrong track. He should have punched them on the outside track but heactually punched them on the inside track. He punched so many of the barsincorrectly,moreover, that the mistake cost the Respondent approximately $1,800.As in the case of De Caluwe, there are considerable discrepancies in the evi-dence relating to the circumstances of Matson's discharge. These discrepancies areignored in the statement of the facts of the case by counsel for the General Coun-sel. I must, therefore, summarize the testimony of each of the witnesses relatingtoMatson's discharge. These witnesses areMatson himself; Carl Pechstein, afellow employee, who marked the frames for Matson to punch; and Scott, whofirst noticedMatson'smistake and took him to task for it.When Matson was asked to describe the circumstances relating to his discharge,he testified as follows:Well, at lunch time, after 9:30 rather, or break period rather, some of thefellows were saying I was fired and I thought they were kidding And at thattime we were loading a truck. Mr. Pechstein and myself. I can't rememberwho else was loading. After the break I went back loading the truck andPaul Spiegelhoff came up and said what are you working for. You're fired. Isaid what for, and he says well, you have to see Don Scott. And I went toseeDon Scott and I asked Scott and Scott asked-took me outside and askedif I had punched these frames. I said yes, I had. The frame was all togetherand then he said do you see anything now? And I said yes, it's wrong. I hadpunched them wrong. He asked me again, are you sure you punched them.And I said yes, I'm sure I punched them.I punched them wrong and that'sall there was to it.[Emphasis supplied.]Q.Mr.Matson, you told Mr. Scott that you punched the frames wherethey were marked?A. That's right.Q.Who marked those frames?A. Carl Pechstein.Q. Now, was this normal for Mr. Pechstein to mark the frames or for youto punch the frames?A. That's right. He got the blue prints and I-Q. He had the blue prints in his possession?A. That's right.DuringMatson's cross-examination, which was directed largely to the processof notching frames, he admitted that he had notched frames before, although thesewere for windows of a different kind. When he was asked during his cross-examination whether he had been told that the windows had had to be scrappedbecause of the work he had done, he replied:Nobody never told me any thing.Theytoldme I was fired and I startedto walk out. AndMr. Spiegelhofj come up andgiveme a ride homeand thecheck was mailed to me. [Emphasis supplied.]In this testimony, Pechstein revealed that while it was he who had marked theframes,Matson helped him by moving the gauge which he used in doing themarking, and that he himself was engaged in sawing while Matson was doing thenotching.When invited to assess the blame for what happened, Pechstein madeno specific mention of his possession of the blue prints but testified as follows:Q. . . was it your mistake or was it Mr. Matson's?A. I would sayitwasboth.[Emphasis supplied.]Q.Why would you say it was both your mistake?A. Because I should have caught it.Q. But he only punched the bars where you had marked them?A. That's right.Pechstein also testified that some mistakes had been made in the past in punchingthe frame bars but his testimony is vague both as to the stages during which 660DECISIONSOF NATIONALLABOR RELATIONS BOARDthesemistakes had been caught, and as to consequence of the mistake in termsof the financial loss to the Respondent.Scott testified as follows with respect to Matson's part in notching the framebars:Q.What if anything was Mr. Matson instructed to do with this window?A. To make the notches in it on the proper machine. He was given thegauge bar to measure from the side of the track out to mark it and punch it.Q.Was he told where the mark was supposed to be made?A. Yes, he was.Q.What was he supposed to use the gauge bar for?A. To mark the distance from the inside edge of the track here to the slot.Q.Was he told where the slot was supposed to be made?A. Yes, he was.Q. On which track was he told that the notch was supposed to be made?A. The outside track from the inside looking out.Q.Where did he actually make the notch on this frame?A. He made it on the inside track from the inside looking out.Scott further testified that one morning he spotted the mistake Matson had madeas the frames were being loaded, and asked Spiegelhoff about it, since the latterwas Matson's supervisor. He then spoke to Matson himself, and asked the latterhow the mistake had been made. Matson's reply was "How the hell would I know""and he told Matson that he would like to find out the reason for the mistake, sothat they could prevent it from happening again. He then asked Spiegelhoff to findout what had happened but about 10 a.m. Matson came into his office and toldhim that he had been discharged by Spiegelhoff.Spiegelhoff himself was not a witness at the hearing. Although present duringthe first day thereof, he chose to leave to attend to what counsel for the Respond-ent described as urgent business. Since he departed before Scott had testified, itispossible that counsel for the Respondent assumed that Spiegelhoff would notbe an indispensible witness.In any event, on the record as it stands, I am inclined to, accept Scott's testi-mony on points where it is in conflict with that of Matson's or Pechstein's. It isevident that although Scott himself did not discharge Matson, he concurred inSpiegelhoff's action, for he did nothing to set it aside. On the evidence as a wholeI conclude that Matson was discharged not only because of the costly error whichhe had made, but also because of his attitude of defiance when Scott and Spiegel-hoff attempted to ascertain the cause of the mistake. There is indeed some sugges-tion of defiance in Matson's own testimony about his discharge. Pechstein's admis-sion that the fault was not his alone but also Matson's tends, moreover, to supportScott's testimony thatMatson had been told how to punch the notches correctly.While this testimony is conclusionary rather than factual and somewhat obscure,it indicates that Matson was not without fault .9 He was discharged as a consequenceof a very serious mistake, and the burden was on the General Counsel to establishany discriminatory motive on the part of the Respondent by more persuasiveevidence than the present record contains. I do not find evidence of intended dis-crimination in the banter between Schnabl and Matson when the former firstobserved the committeeman button which the latter was wearing. There was noth-ing in what Schnabl said that had any menacing overtones. It is apparent also thatthere was no manifest enmity between Spiegelhoff and Matson, since the formergave the latter a ride home after his discharge.5.The so-called layoff of the night shift on December 17, 1965There is testimony in the record relating to a layoffof thenight shift on Decem-ber 17, 1965. In his questioning of Scott, counsel for the General Counsel assumedthere had been such a layoff on December 17, and in his replies Scott went alongwith this assumption.There is indeed in evidence a group of separation slips whichare dated December 15, and which indicate that the night-shift employees whoreceived them would be laid off as of December 17 because of lack of work. Thetimecards of these same employees indicate,however, that the last day actually0However, I do not accept the contention of counsel for the Respondent that Matsonhimself admitted to Scott that he had wrongly punched the frames What Matson admittedwas that he could tellafter the frames had been assembledthat they had been wronglypunched. ENGINEEREDBUILDING PRODUCTS, INC.661worked by seven of them was December 15,10 and by two of them December 14.11In his prehearing affidavit Scott stated:"On December 16, 1965, I told nightforeman McGuire to inform the men individually that we had to cut back thenight crew because we were ahead on production,that the layoff would be for acouple of weeks. The men came to work on December 17, 1965, because I wantedto be fair to the men, therefore I let them work the last day of the week andpick up their full pay-roll check."Although Scott was questioned about innumer-able statements in his affidavit,this particular one was, apparently,overlooked, andthemystery of when the so-called layoff of December 17 actually started remainsunsolved.It could be referred to as the layoff of December 15, 16, or 17.Whenever the layoff actually took place,counsel for the General Counselargues that the reason given for the layoff,which was lack of work, must beregarded as "anomalous,"and that the actual reason for the layoff was the unionactivity of the night-shift employees,asmanifested by the wearing of their unionbuttons.Counsel for the General Counsel advances,however,only two reasonsfor concluding that the layoff was discriminatory.Both of these reasons are sogeneral that there is no way of judging their impact. The first is the fact that thelayoff occurred during the so-called busy season,and the second is that the night-shift employees were not told when they were hired that the work would be tem-porary. I have already commented on both of these factors in my general discus-sion of the evidence.Counsel for the General Counsel also seems to assume thatit is up to the Respondent to substantiate its reason for the layoff. But the Respond-ent was under no such obligation until a goodprima faciecase had been estab-lished.Such a case would seem,however, to be lacking.Indeed, counsel for theGeneral Counsel would seem to be inconsistent in contending that the layoffs ofDecember 15 were discriminatory,although he makes no such contention withrespect to the layoffs of at least two other night-shift employees,George NoheltyandWilliam Brawand,who were laid off because of lack of work on Decem-ber 14. With respect to Brawand and Nohelty,he contends only that the failureto recall them at the same time as the employees who were laid off December 15was discriminatory. 126.The disciplinary layoff of the day shift on December 21, 1965On December 21, 1965,the Respondent again laid off the entire day shift, whichon this day consisted of only seven employees:Carl Pechstein,Jeffrey Parrott,Frank Zygmunt,Francis Shaw, David Esser,Peregrin Rieger,and James Ramsey.About 10 o'clock in the morning these employees were summoned to Scott's office,and told by him that they were intentionally slowing down in production, andthat he would not tolerate this. The employees were then laid off by him as adisciplinarymeasure but they were also told that the doors would be open thefollowing day if they wanted to work.The evidence supports the Respondent'scontention that the employees wereintentionally slowing down in their work.There were only seven window framesand no sash produced on December 21 in the period of approximately 2 hoursduring which the employees were engaged in production.13 On December 22, afterthe employees had returned to work after the disciplinary layoff, 114 windowframes were produced,which was nearly the high for the month of December.14 I10 These seven employees were Daniel Greulich,Kerry Kanies,Timothy Kearns, JohnMorris,WilliamMeuller,James Pipp,and John Stier.11These two employees were Robert St George and MichaelWoods.They may haveeither been laid off the day before,or failed to report to work on December 1412This contention,which forms the basis of a separate allegation of the complaint,is con-sideredvefra19 In Scott's prehearing affidavit, he stated in his description of the December 21 layoffthat the slowdown was not confined to the production of frames and that Davis and Esserwere working on sash Esser himself testified at the hearing,however,that he and Shawwere working on frames that day,and Shaw testified to the same effect It is true thatDavis testified that he was working on sash that day but he must have been mistakenCounsel to the General Counsel does not comment in his brief on this phase of Scott'saffidavit, perhaps because the situation is inexplicable,except upon the assumption thatthe memory of both Scott and Davis were at.fault,or that the reference to Davis in Scott'saffidavit represents a typographical error.14 See Respondent'sExhibit 10. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not credit the denials of Esser, Pechstein, and Shaw that there had been no dis-cussion of a slowdown among the employees. It is evident from their testimonythat production was unusually low the morning of December 21, and that they weretrying to find all sorts of excuses for themselves but these excuses had no validity,for the conditions described by them were likely to prevail on any normal day.Counsel for the General Counsel calls attention to the fact that the disciplinarylayoff of December 21 occurred on the same day as the consent conference in therepresentation case. I fail to perceive the significance of this coincidence, especiallysince the Respondent put no obstacles in the way of the two employees, Esserand Shaw, who were to attend the conference as committeemen. On December 20Esser and Shaw asked Scott for permission to attend the conference on Decem-ber 21 and this permission was readily granted.As a slowdown is not a protected concerted activity within the meaning of Sec-tion 7 of the Act the Respondent did not commit any unfair labor practice withinthe meaning of Section 8(a)(1) or (3) of the Act by instituting the disciplinarylayoff.157.The layoff of Michael Davis on December 22, 1965Michael Davis, one of the day-shift employees, was hired by the Respondent onDecember 6 or 8, 1965.16 He signed a union authorization card, which is in evi-dence, but it is dated December 2, 1965, and one of the insoluble mysteries of thecase is how he came to sign the card as an employee of EBP at least 4 daysbefore he was employed by the Respondent. In any event, Davis was not a veryactive union adherent, for he testified that he attended only one union meeting, andthat he signed his union authorization card at this meeting, which must have beenheld on December 2, 1965, if the date on his card is correct. Davis further testifiedthat he received the union button which he wore while working at the plant fromEsser, who gave it to him while they were having lunch 2or 3 days afterhe hadsigned his union authorization card. Since the union buttons were not even distrib-uted until December 11, Davis could not possibly have received his union button byDecember 4 or 5.When Davis first commenced to work for the Respondent, it was so busy, ac-cording to his testimony, that he worked long hours of overtime. Davis also testi-fied that he was then laid off twice for portions of days but it is not clear whetherhe was referring to the general layoffs of December 15 and 21. In any event, he waslaid off on December 22, 1965, for a period of about 2 weeks. Apparently, hereceived a letter on January 3, requesting him to return to work by January 6. Hecame back to work on either January 6 or 7,17 and quit on February 11, 1966,18because he had to commence serving a jail sentence.19In relating the circumstances of his layoff, Davis testified that while he wasworking-he was engaged in "weeping" frames-he noticed that his timecard wasnot in the rack. Being new, he asked a few of the men what this meant but theysaid that they did not know. At 4:30 p.m., as he was about to leave, he noticedthat his timecard was still missing from the rack, and he asked McGuire about it.McGuire handed him his timecard, and his check, and told him that he would becalled when he was needed.There is in evidence Davis' separation slip, which is dated December 20, 1965,but which was to be effective only on December 22, 1965. The reason for the actiontaken that is indicated on the slip is "lack of work." When questioned about theslip,Davis testified that it was presented to him at the same time his paycheck wasgiven to him, which would be at 4:30 p.m. on December 22. Despite the notationon the slip that he was being laid off for lack of work, Davis considered that noreason was given to him for his being laid off.15 See, for instance,General Electric Company,155 NLRB 208, and earlier authoritiesthere cited;N.L.R.B. v. Insurance Agents' International Union,361 U.S. 477, 492-493.16Davis himself testified positively that he was hired on December 6, 1965. In GeneralCounsel's Exhibit 11, the date of his hire is given, however, as December 8, 1965. In thecourse of his testimony, Davis made it apparent that he was certainly not to be trustedon any question of dates, or time sequences.In testifying about his return to work Davis gave both dates."Davis himself testified that he returned to work about the middle of January. GeneralCounsel's Exhibit 11 shows that he worked until February 11, 1966.10The nature of the offense for which Davis was jailed is not revealed by the record. ENGINEERED BUILDING PRODUCTS, INC.663It is impossible to believe that McGuire gave Davis his timecard when the latterwas laid off. Whether Davis received his separation slip on December 20 or 22,makes little difference but I am very much inclined to doubt his story that he wasmystified by his layoff. I am unable to agree either with him or with counsel fortheGeneral Counsel that he was given no advance notice of his layoff, and noexplanation thereof. The separation slip which he received stated that he was beinglaid off for lack of work, and there is no evidence to the contrary. The Respondentwas not bound "to establish by documentary evidence or otherwise" that there wasa shortage of work at the time that Davis was laid off, as counsel for the GeneralCounsel seems to think. The latter in this case comes close to arguing that thelayoff of any union supporter whatsoever must be regarded as discriminatory. Yet,he does not charge that the layoff of another employee, Edward Drews, who,apparently, was laid off at the same time precisely as Davis, and who was alsothe signer of a union authorization card, was discrimintory.Perhaps the most baffling aspect of Davis' confused case is that there is doubtthat he was actually working when he was laid off. In its answer the Respondentnot only denied that the layoff of Davis on December 22, 1965, was discriminatorybut pleaded affirmatively "that said Michael Davis was on leave of absence at thetime indicated for several days at the direction of a physician due to injuries sus-tained."This plea, which is ambiguous, leaves uncertain whether the leave ofabsence was before or after December 22, and hence whether the injury occurredwhile Davis was working. Counsel for the General Counsel considers the Respond-ent's plea as a "glaring contradiction" of its contention that Davis was laid off"due to overproduction," since Davis testified that he had been injuredafterhe hadbeen laid off. However, Davis' testimony concerning his injury indicates that it wasa job-connected one, which, therefore, must have occurredbeforehis layoff. ThusDavis testified:Q. Now, at one timeyou took off,you were off several daysby reason ofan injury,isn't that right?A. That is correct.Q.When did that happen?A. I couldn't say the date for sure,but it was in the afternoon,where wewere loading a truck.Q. That was around the 21st or 22nd of December, is that right?A. Approximately-no, it wasn't either, it was after that because my doctorbill states it as of-I came back to work on January 7th and the doctor billsare dated and Mr. Scott has the doctor bills. I don't know what he did withthem. He probably burned them.The doctor's bills were never produced and so there is no way of determining whenDavis was injured. There is also, of course, not the slightest basis for Davis' wildsurmise that Scott burned the doctor's bills. Although Scott was called as an adversewitness by counsel for the General Counsel, and questioned about almost every-thing, he was not questioned about the layoff of Davis. When Scott was called as awitness for the Respondent, he also was not questioned about the layoff of Daviseither by counsel for the Respondent or by counsel for the General Counsel.As a union adherent, Davis is distinguished only by reason of the fact that oneday after he had started wearing his union button, McGuire, his foreman, came upto him while he was alone at a table assembling sash and remarked to him "youcan wear the button all you want, but the union will never get in." It does not seemtome that these false words of prophecy, the utterance of which, incidentally, isnot alleged as an independent unfair labor practice, is sufficient in themselves toestablish that Davis was laid off discriminatorily.8.The discharges of Shaw and Parrott on December 29, 1965On December 29, 1965, two of the day-shift employees, Francis Shaw andJeffrey Parrott, were discharged by the Respondent after they had absented them-selves from work for 2 days, December 27 and 28, and failed to report to workuntil 10 a.m. of the third day, which was December 29.Shaw, although not originally a member of the union employee committee, tookZillmer's place on the committee after the latter had been promoted -to a foreman-ship, and thereafter Shaw exchanged his small IAM button for the larger com-mitteeman button, which he wore while he worked. Parrott-was not a committee-man, and, although he signed a union authorization card, there is no direct evidence 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he wore his IAM button to work,20 for he did not appear as a witness at thehearing.The cause of the absence from work of both Shaw and Parrott appears, however,from the testimony of Shaw. It seems that not only Shaw but his whole familywere sick on December 27 and 28, and Shaw's parents came over to his house. Hisparents telephoned to a doctor who made a house call to the Shaw home. Parrottdid not come to work on December 27 or 28 for the simple reason that both heand Shaw lived at Delafield, Wisconsin, which is about 20 miles from the EBPplant, and Shaw provided the transportation for both of them to get to work.On the morning of December 29, they both attempted to get to work at theusual hour but they did not actually get to the plant until' 10 a.m. because Shaw'scar would not start that morning. It is apparent that Shaw, and to a lesser extentParrott, had good excuses for not reporting to work on December 27 or 28 butneither of them made any attempt to call any supervisor at the EBP plant toacquaint him with the reason for his absence. Shaw attributed his failure to do soto the fact that he had no telephone but it is apparent that, despite his lack of atelephone, he was able to get in touch with his parents, and he could readily havehad his parents make a telephone call to the plant. As for Parrott, he was perfectlywell, and no reason appears why he could not have called the plant to explain whynot only he but Shaw were unable to come to work. Moreover, neither Shaw norParrott telephoned to the plant the morning of December 29 to explain that theywere on their way but that they would be late. Furthermore, both Shaw and Par-rott had had previous records of absenteeism during the brief periods of theiremployment by the Respondent,21 and had received verbal warnings for, beingabsent from work without notice.Shaw, testified that when he and Parrott arrived at the plant about 10 a.m. onDecember 29 they were told by Spiegelhoff to report to Scott's office; that whenthey saw Scott the latter first told them they would be laid off for the rest of theday; that Scott then told them to wait a minute and went into Kauffman's office;and that when Scott emerged from the office he had their timecards and dischargedthem. I reject Shaw's testimony as to the circumstances of the discharge because itisnot very credible and it is wholly inconsistent with that of Scott, who testifiedthat he immediately discharged Shaw and Parrott upon their arrival at the plant onDecember 29 for having been absent for more than 2 days without notice.It is apparent that Scott had ample reason for discharging Shaw and Parrottbecause of their unexplained absenteeism. Not only had they been warned per-sonally on previous occasions but on April 12, 1965, Scott had ha& a notice postedon the plant bulletin board in which employees were directed to call in in case ofabsence.While it is not certain that this notice remained indefinitely posted, and itmay not have been on the bulletin board at the time of the discharge of Shaw andParrott, I am not aware that the right of an employer to discharge an employee forunexcused absenteeism is dependent on the posting of a prior notice. Counsel forthe General Counsel also made a determined effort to show that the Respondentwas not wholly consistent in handling cases of absenteeism. This may well havebeen so but consistency is hardly to be expected in handling this particular type ofdereliction.How a particular case will be handled will depend on the duration ofthe employee's absence from work, the cause of the absence, the nature of theexcuse offered by the absent employee, the need for his services at the time of hisabsence, and the mood of his supervisor at the time he happens to return to work.David Esser testified that at a negotiating session held on or about February 1,1966, at which he was present and during which a contract provision coveringabsenteeism was being discussed, Kauffman stated that they had had to fire Parrott"to show the rest of these guys that the union wasn't running the place and thatthey were." Esser explained in giving this testimony that this was as close as hecould come to Kauffman's words on this occasion. I credit this testimony of Esser,since when Kauffman was on the stand, he was not called upon to deny it. Actually,there is no reason why he should have been called upon to do so. Kauffman wouldhardly have been engaged in confessing his guilt in public. A fair interpretation ofhis remark is that he was attempting to make it clear to the union representatives20Although Esser testified that all the day-shift employees, except Zillmer, wore theirunion buttons while at work, another of the General Counsel's witnesses, Michael Davis,testified only that "most of them" wore their union buttons while at work, and added :"I couldn't say who they were for sure "21 Shaw appears to have been hired,on October 7, 1965, and,Parrott on July 14, 1965. ENGINEEREDBUILDING PRODUCTS, INC.665thathewould not be deterred from exercising the normal prerogatives ofmanagement.December 29,the day when Shaw and Parrott were discharged happened to bealso the day when the election was held.But there is nothing to show that this wasnot pure coincidence.I find that Shaw and Parrott were discharged for just cause.9.The alleged failure to recall Brawand and Nohelty on December 29Ihave already mentioned William Brawand and George Nohelty as the twonight-shift employees who were laid off for lack of work on December 14. Thisdate is important because I believe that it serves to explain why they were notrecalled on December 29, 1965, when the night-shift employees involved in theso-called layoff of December 17, 1965, were recalled to work.These employees,who appear to have worked last on December 15 were sent letters on December 29asking them to return to work on January 3, 1966.Brawand and Nohelty were notsent letters of recall until later in January,apparently,and hence did not return towork until about the end of January.Brawand testified that the first and only letterwhich he received and in which he was asked to return to work was received byhim on January 23, and that he returned to work on February 1.22This letter,which was dated January 21,and which was sent by certified mail,asked therecipient to report to work by January 24, 1966,if he did not wish to be consideredas having quit and bore a postscript reading: "This is yoursecondnotice." [Empha-sis supplied.]Similarly,Nohelty testified,although far more vaguely, that the firstand only letter,which he received and in which he was asked to return to work,was received by him, "on January 19th,,or 20th,or 28th,",and that"they said-thatwas a second notice..:.Nohelty further testified that he returned to work "atthe end of January."Although the letter to Nohelty is not in evidence,it is fair toassume that it was identical in its text as the letter to Brawand,and that like thelatter one,itwas sent by certified mail on January 21. Both Brawand and Noheltywere high school students,who, at the time of the hearing,were no longer employedby the Respondent.It seems evident to me that when Scott sent the letters of January 21 to Brawandthat he sincerely believed that they had been sent one letter already.In testifyingabout the delayed return of Brawand and Nohelty, Scott seemed sorely perplexed,and he must have been no less perplexed when he was questioned about the matterin late January in connection with the preparation of his prehearing affidavit. Inthis affidavit,he deposed on page 3 thereof that "Nohelty and Brawand were mailedletters on January 5, 1966,to return to work.The others were mailed letters onDecember 29, 1965,to report to work on January 3, 1966,"and he explained thereason for these actions as follows: "The reason Nohelty and Brawand weren'tmailed letters on December 29, 1965,was because they had less seniority thanother nighttime employees."On page 8 of his same affidavit, Scott deposed furtheras follows:On either January 13 or 14,1966,we mailed letters to Nohelty and Brawandinforming them that they could report to work,if they so desired.I did thisbecause I had called Nohelty to find out why he hadn't reported to work andhismother said he didn't receive a notice to come back to work.I figured that Brawand hadn't received a notice either because of a mix upin the mail and therefore sent him a notice also.Nohelty returned to work onMonday, January 24, 1966.As a witness at the hearing,Scott repeated essentially the same statements thathe had made in his affidavit,including the explanation that Brawand and Noheltyhad not been recalled at the same time as the other employees because they hadless seniority.When his attention was called to the summary of the Respondent'sown personnel records, which was in evidence as General Counsel'sExhibit 11, hewas forced to admit that all members of the night crew had been hired on the sameday, November 15, and that records were records.Nevertheless,he insisted that heintended to recall everybody who had been laid off and that to make sure of this,he had asked McGuire,the night foreman,for a list of the employees, and hadchecked their names off in preparing the letters to them. Scott further testified thathe had even personally mailed the letters to the employees.2' The letter and the-envelopeinwhich it was contained are in evidence as General -Counsel's Exhibits16 and 16A. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Scott's protestation that he did not purposely intend to delay the recallof Brawand and Nohelty because it seems to me that the evidence shows that hewas led to accept facts which were not facts, and that the true facts explain hisconfusions and misapprehensions. General Counsel's Exhibit 11 is full of errors,or misleading dates. The date of hire of all the night-shift employees is given asNovember 15, 1965, but this is not necessarily the date when they were first hiredby the Respondent. Nohelty was first hired by the Respondent in July 1965, as hehimself testified, but there can be little doubt that many of the other night-shiftemployees had previously worked for the Respondent. If seniority is defined interms of the original dates of hire, it may well be that Brawand and Nohelty hadless seniority than some of the other night-shift employees. But this serves only toexplain a possible source of confusion in Scott's mind, so far as the seniority ofthe night-shift employees is concerned. I think that the real reason why Brawandand Nohelty were not sent letters of recall with the other night-shift employees wasthat they were not part of the group who were involved in the so-called layoff ofDecember 17. Brawand and Nohelty had been laid off on December 14, and theywere not part, therefore, of the same group who were being recalled in the lettersof December 29. When Scott asked McGuire for a list of the employees who wereto be recalled, he must have been given a list of the employees involved in theso-calledDecember 17 layoff, and the names of Brawand and Nohelty would notbe in this group. In his questioning of Scott about the layoff of Brawand andNohelty and about the delay in recalling them, counsel for the General Counselpersistently framed his questions in terms of the so-called December 17 layoff andthis could only have had the effect of confusing Scott.Neither Brawand nor Nohelty were prominent union adherents. The only excep-tional activity on Nohelty's part was that he distributed union buttons to the night-shift employees who had been unable to attend the union meeting but there is noevidence that Scott, or any other supervisory employee of the Respondent, wasaware of this. Such awareness is not shown by virtue of the fact that shortly afterNohelty started wearing his union button, he also offered one to McGuire, andthat the offer led to an exchange in which each accused the other of being a Com-munist. I do not believe that the evidence can be said to show that the Respondenthad reason to believe that Brawand and Nohelty were more likely than the othernight-shift employees, who were wearing union buttons, to vote in favor of theUnion in the election of December 29, and hence were not recalled that day, inorder to furnish a basis for challenging their ballots. I do not believe that it hasbeen satisfactorily established that the short delay in recalling Brawand and Noheltyto work was motivated by their union activity.10.The alleged assignment of more onerous duties toPechstein on January 3, 1966It is alleged in the complaint that the Respondent assigned more difficult andonerous duties to Carl Pechstein than he had previously performed and that themotive for the assignment was his union sympathies and activities.The basis for this contention is that on January 3, Pechstein who had been work-ing for a while on the saw, which weighed between 200 and 250 pounds, wasassigned to load frames on a truck with the help of another employee. It seemsthat after Pechstein had loaded about a half dozen of the frames on the truck, theframe he was then loading got away from him. As he attempted to grab the frame,he pulled "something" in his side and "swore a little bit." He went to Scott, whoafter grumbling a bit and threatening to send Pechstein and his companion home,gave them nevertheless a third man to help them load the frames, and this wasnormal for this sort of work.There is nothing in the evidence relating to this incident which would seem tojustify an inference that the assignment of work was discriminatory. Pechstein hadloaded trucks before. Indeed it would seem that this was a duty performed onoccasion by virtually all the employees. There was, therefore, nothing in the assign-ment itself which was in any way unusual. Even if it be assumed that Pechsteinshould have had two helpers to begin with, this may well have been due to amomentary shortage of help. Since this shortage, if it existed, was remedied as soonas Pechstein asked for more help, there is even less ground for believing that theoriginal assignment had a malevolent purpose. Moreover, if Pechstein was beingtreated in a discriminatory manner, so must his helper have been. There is nocharge of discrimination however, so far as the latter is concerned. To be sure,Pechstein had taken the place of Shaw on the union committee, but, significantly, ENGINEERED BUILDING PRODUCTS, INC.667he refrained from wearing the committeeman button, although he had previouslyworn the IAM button. If Pechstein's helper was a union adherent, who had alsobeen wearing his unionbutton, there was certainly no difference between them, andif the Respondent was discriminating, it would be discriminating against both ofthem. On the other hand, if Pechstein's helper was one of the very few employeeswho was not a union adherent, they were both being treated alike, and such equaltreatment could not constitute a form of discrimination.11.The alleged violations of Section 8(a)(5) and (1) of the Acta.The alleged unilateral institution of production quotas onJanuary 3, 1966, without bargaining with the UnionThe basis for this allegation seems to be that about 8:15 a.m. on January 3, 1966,.Spiegelhoff remarked to the employees, who were working on sash-one of themwas Esser-that Scott expected them to produce 15 sash per hour from the twotables. But this, admittedly, was the existing rate of production. Later in the morn-ing Scott himself came over and remarked that he expected the employees to makeup during the next 2 hours the sash which they had not produced during the first.2 hours. This led the employees to contact Allan Johns, one of the union repre-sentatives, who arranged a meeting for that same afternoon at which Scott, Schnabl,.and Kauffman and the employee committee were present. At this meeting the prob-lem appears to have been satisfactorily resolved.This episode may reflect Scott's suspicion that the employees were still engagedin a slowdown. However, the record is devoid of evidence from which it can bedetermined whether there would be any basis for such a suspicion. Scott deniedthat he ever instituted any production quotas on either sash or frames, and pointedout that the fixing of such quotas would indeed be wholly impracticable, since thesame employees worked on sash, frames, shipping, and anything else which might.be required. This is undoubtedly true. In any event, as soon as the question wasraised whether a production quota was being instituted, the Respondent's executives.met with the Union and the employee committee and straightened the matter out..They thus bargained collectively with the Union about the matter, and there would'seem to be no basis, therefore, for a finding of violation of Section 8(a)(5) ofthe Act.b.The layoff of employees as a violation of Section8(a)(5)of the ActIt is, apparently, the theory of counsel for the General Counsel, that the variouslayoffs of employees heretofore discussed constituted not only violations of Section8(a)(3) of the Act but also of Section 8(a)(5) of the Act because they wereinstitutedwithout any prior consultation with the Union. Pending negotiationswith the union for a contract, an employer may, however, continue existing termsand conditions of employment and exercise the normal prerogatives of management,which would include decisions whether to lay off employees.23 By laying off variousemployees, the Respondent did not, therefore, violate Section 8(a)(5) of the Act.The layoffs were all accomplished, moreover, prior to the election, as well as priorto the certification of the Union. The mere claim of the Union prior to the electionthat it represented a majority of the employees did not entitle it to bargaining rightsabsent a showing that it then represented a majority of the employees and that itsmajority had been dissipated by unfair labor practices of the Respondent.CONCLUSIONS OF LAW1.The Respondent, Engineered Building Products, Inc., is an employer engagedin commerce, or in an industry affecting commerce, within the meaning of Section2(6) and (7) of the Act.2.The Union, District No. 48, International Association of Machinists and Aero-spaceWorkers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employees of the Respondent, excluding,however, office clerical employees, professional employees, supervisors, and guardsas defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.zs See, for instance,Schvelt TootctDie Corporation,144 NLRB 385, 411-412. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.At all times since December 29, 1965, the Union has been the representativefor the purposes of collective bargaining of a majority of the employees in theaforesaid bargaining unit, and, by virtue of Section 9(a) of the Act, has been andis now, the exclusive representative of all the employees in the aforesaid bargainingunit for the purposes of collective bargaining in respect to rates of pay, wages,hours of employment, or other terms and conditions of employment.5.The Respondent has not engaged in any unfair labor practices affecting com-merce within the meaning of Section 8(a)(5), (3), and (1) of the Act, as allegedin the complaint.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law, I recommend that an orderbe entered dismissing the complaint in its entirety.Bricklayers,Masons & Plasterers'International Union of Amer-ica, Local 11,AFL-CIO (Wilmorite Construction Inc., ChlorisAssociates Ltd., and John Luther & Sons Company Inc.)andEugene McClain.Case 3-CB-909.January 6, 1967DECISION AND ORDEROn August 24, 1966, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. Thereafter, the Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications : Add the following as paragraphs2(b) and 2(c) to the Trial Examiner's Recommended Order, andreletter the present paragraphs 2(b) and 2(c) as 2(d.) and 2(e) :1"(b)Make Eugene McClain whole for any loss of pay he mayhave suffered as a result of the discrimination against him, in themanner set forth in the section above, entitled `The Remedy.'["(c) Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records and reports and162 NLRB No. 58.